Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-XX-XXXXXXX
                                                                       05-MAY-2020
                                                                       12:14 PM



                                  SCMF-XX-XXXXXXX

                   SUPREME COURT OF THE STATE OF HAWAI#I


                             In the Matter of the
                 FEBRUARY 2020 EXAMINATION FOR ADMISSION
                    TO THE BAR OF THE STATE OF HAWAI#I


              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION

             The applicants listed below are hereby notified that each has passed the

February 2020 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Nare Gegham Aleksanyan                          David Matthew Coats
Andre Anthony Alers                             Christopher Richard Coble
Mark Andrew Babilonia                           Megan Ashley Coburn
Robert Salvatore Beehm                          James Hagbart Crosby
Paul Vivian Bennett                             Keonaona Christian Ferreira
Jody Lynn Broaddus                              Rebecca Oato Filipovic
Tara Anjuli Buckley                             Lydia Mayna Seumanu Fuatagavi
Melissa Membrere Bumanglag                      Sally Elizabeth Garrison
Andrew George Burnett                           Crystal Diane Golm
Hugo Dario Cabrera                              Andres Yuniet Gonzalez
Michael Edward Carleton                         Kathleen Guneratne
Justin Lee Carley                               Kenneth John Hall
Garrett Ryan Chambers                           Raelynn J. Hillhouse
Martin Sing Chung Chang                         Dwight David Holloway
Jordan Kauhiaimokukama Chee                     Seema Nikila Kadaba
Tiffany Wing Cheung                             Lezlie Ann Leialoha Kiaha




                                          -1-
Anne Patricia Koethe                              Michael Christopher Rubino
Kenneth Mark Lapides                              Kirsten Johanna Selvig
Rebecca Jean Lawrence                             Avin Sukh Singh
Amanda Rae Lerma                                  Lee Norman Smith
Andrew Christian Marcantel                        Sydney Spector
Timothy Sanford Menter                            Bruce Alexander Thabit
Trent Kenichi Miyashiro                           Sara Mae Theodorous
Cynthia Renee Moore                               Ryan Kahaawi Thomas
James Benjamin Myers                              Rachel Lorraine Thompson
Linda Lee Nelson                                  John Morgan Van Atta
Jasen Bodie Nielsen                               Stephanie Anne Vancil de Oliveira
Eric Lee Niemeyer                                 Asdaq Kamran Wahid
Valerie Karina Ochoa                              Allison Mae Widney
Serena Lei Kulia Kawohikukapulani                 Auburn Raquell Wise
      Makaiwi Pascual                             Monica Malia Michiko Yempuku
Glenn Ross Pendleton                              Ana Maria Zander



       Each applicant is reminded that, until he or she has met all other requirements as

set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai#i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai#i, May 5, 2020.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui

                                          Its Secretary




                                            -2-